Case 1:19-cv-00516-JAO-KJM Document 16 Filed 10/10/19 Page 1 of 2       PageID #: 818




  PAUL ALSTON            1126
  JOHN-ANDERSON L. MEYER 8541
  J. BLAINE ROGERS       8606
  CANDACE M. HOUGH      10658

  DENTONS US LLP
  1001 Bishop Street, Suite 1800
  Honolulu, Hawai`i 96813
  Telephone: (808) 524-1800
  Facsimile: (808) 524-4591
  Email:     paul.alston@dentons.com
             anderson.meyer@dentons.com
             blaine.rogers@dentons.com
             candace.hough@dentons.com

  Attorneys for Defendants
  JAMES BLAINE ROGERS III; J. BLAINE
  ROGERS III, ALC; ALSTON HUNT
  FLOYD & ING; DENTONS US LLP and
  JENNY J.N.A. NAKAMOTO

                         IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF HAWAII

   MICHAEL C. GREENSPON,                        )
                                                )   CIVIL NO. 19-00516 JAO-KJM
           Plaintiff,
                                                )
   v.                                           )
                                                    DEFENDANT DENTONS US
                                                )
   DEUTSCHE BANK NATIONAL                           LLP’S CORPORATE
                                                )
   TRUST COMPANY; OCWEN LOAN                        DISCLOSURE STATEMENT;
                                                )
   SERVICING, LLC; JAMES BLAINE                     CERTIFICATE OF SERVICE
                                                )
   ROGERS III; J. BLAINE ROGERS III,            )
   ALC; ALAN JARREN MA;                         )
   DENTONS US LLP; et al.; and DOES             )
   10-100,                                      )
           Defendants.                          )
                                                )



  09715730\020009\113419979\V-1
Case 1:19-cv-00516-JAO-KJM Document 16 Filed 10/10/19 Page 2 of 2          PageID #: 819




                           DEFENDANT DENTONS US LLP’S
                        CORPORATE DISCLOSURE STATEMENT

          Defendant DENTONS US LLP (“Dentons”), by and through its attorneys

  and pursuant to Federal Rule of Civil Procedure 7.1, hereby states that Dentons is a

  Delaware limited liability partnership. It has no parent corporation and no

  publicly-owned corporation owns 10% or more of its stock.

          Dentons reserves the right to supplement this statement as appropriate if new

  information is obtained.


                   DATED: Honolulu, Hawai`i, October 10, 2019.


                                          /s/ J. Blaine Rogers
                                          PAUL ALSTON
                                          JOHN-ANDERSON L. MEYER
                                          J. BLAINE ROGERS
                                          CANDACE M. HOUGH

                                          Attorneys for Defendants
                                          JAMES BLAINE ROGERS III; J. BLAINE
                                          ROGERS III, ALC; ALSTON HUNT
                                          FLOYD & ING; DENTONS US LLP AND
                                          JENNY J.N.A. NAKAMOTO




                                           -1-
  09715730\020009\113419979\V-1
